 In the Matter of RAY DAY PISTON CORPORATIONandINTERNATIONALUNION, UNITED AUTOMOBILE WORKERS OF AMERICA, AFFILIATED WITHTHE CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. R-2456.-Decided April 25, 1941Jurisdiction:aluminum piston and castings manufacturing industry.Investigation and Certification of Representatives:existence of question: re-'fusal to accord union recognition; election necessary.UnitAppropriate for Collective Bargaining:all hourly and piece work produc-tion employees, molders, core makers, and machinists, excluding office andelerical help, foremen, assistant foremen, supervisory officials, and watchmen ;stipulation as to.Mr. Albert E. Meder,of Detroit, Mich., for the Company.Mr. Maurice SugarandMr. Jack N. Tucker,'by Mr.'Jack-,N. Tucker,of Detroit, Mich., for the Union.Mr. A. G. Koplow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 13, 1941, International Union, United AutomobileWorkers of America, affiliated with the Congress of Industrial Or-ganizations, herein called the Union, filed with the Regional Directorfor the Seventh Region (Detroit, Michigan) a petition alleging thata question affecting commerce had arisen concerning the representa-tion of employees of Ray Day Piston Corporation, Detroit, Michi-gan,' herein called the Company, and requesting an investigationand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On March 25, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.1The location of the Company was not statedin the recordbut was givenin the petitionas Detroit, Michigan.31 N. L. R. B., No. 53.334 RAY DAY PISTON CORPORATION335On March 31, 1941, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company and theUnion.Pursuant to notice; a hearing was held on April 4, 1941, atDetroit,Michigan, before Earl R. Cross, the Trial Examiner dulydesignated by the Chief Trial Examiner.The Company and theUnion were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing upon the issues was afforded allparties.During the course of the hearing the Trial Examiner ruledthat Board's Exhibit 7, a statement of a Board representative con-examination,should be allowed in evidence over the objection of the Company.The Board has reviewed this ruling of the Trial Examiner. Theruling is hereby affirmed.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF TIIE COMPANYRay Day Piston Corporation is a Delaware corporation with aplant located at Detroit,Michigan, where it is, engaged in manu-facturing aluminum pistons and heat treated aluminum castingsused in engines,accessories,pumping equipment,and aircraft.In1940 the Company purchased approximately$105,000 worth of rawmaterials,consisting of aluminum, magnesium,copper, nickel, sili=of Michigan.In 1940 the sales of the Company's products amountedto-approximately$325,000, of which approximately 15 per cent weremade to companies situated outside the State of Michigan.II. THE ORGANIZATION INVOLVEDInternational Union, United Automobile Workers of America, af-filiated with the Congress of Industrial Organizations, is a labororganization admitting to its membership employees of the Company.III.THE QUESTION CONCERNINGREPRESENTATIONShortly before the Union filed its petition on March 13, 1941, theCompany refused to bargain with the Union as the exclusive repre-sentative of its employees until an election was held.A statement by a Field Examiner of the Board introduced intoevidence shows that the Union represents a substantial number ofemployees in the collective bargaining unit hereinafter found to beappropriate.'2The Field Examiner stated that the Union had submitted to him 100 applicationsformembership, of which 14 were dated between July 1, 1940, and January 1, 1941, 85 336-DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Company,described in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several Statesand tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe Company- and the Union stipulated; and ' we find, that allhourly and piece work production employees, molders, core makers,and machinists, excluding office and clerical help, foremen, assistantforemen, supervisory officials, and, watchmen, constitute a unit ap-propriate for the purposes of collective bargaining.We find furtherthat said unit will insure to employees of the Company-the fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.At the hearing the Union requested that in the event the Boardordered an election the pay-roll date of March 15, 1941, or some other'date prior to March 27, 1941, be used in determining the eligibilityof employees to vote.The Company desires that a current pay rollbe used to enable employees hired since March 15, 1941 to vote.The Company's employees were on strike from approximately March4 to March 25, 1941. Since March 25 the employees have returnedtowork and some new employees have been added.We see noreason for not following our usual practice, and therefore shall directthat those eligible to vote in the election shall be the employees inthe appropriate unit who were employed by the Company during thepay-roll period immediately preceding the date of our Direction ofElection, subject to such limitations and additions as are set forthin the Direction.weredated between January 1,1941, and April1,1941,and 1 was undatedAll theapplications bore apparently genuine original signatures of persons on the Company'spay roll ofMarch 15, 1941At the hearingitwas agreed by all parties that if the repre-sentative of the Union were placed on the stand he would testify that he had personallyobtained signatures on 98 of the 100 application cardsThere are approximately 120to 125 employees in the unit hereinafter found to be appropriate. RAY DAYPISTON CORPORATION337Upon the basis of the above=findings of fact and upon the entirerecord in the case, k the Board makes the following :CONCLUSIONS OF LAW 11.A question affecting commerm has arisen concerning the rep-resentation of employees of Ray Day Piston Corporation,Detroit,Michigan,within'the meaning of Section 9 (c) and Section 2 (6) and(7) of the Act.2.All hourly and piece work production employees,molders, coremakers, and machinists,excluding office and clerical help, foremen,assistant foremen,supervisory officials,and watchmen,constitute aunit appropriate for 'the purposes of collective bargaining,withinthe meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested' in the NationalLabor Relations Board of Section 9, (c) of the National Labor Re-lations Act'and pursuant to Article"II, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for the purposes of collective bargain-ing with Ray Day Piston Corporation, Detroit, Michigan, an elec-tion by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction of Elec-tion, under the direction and supervision of the Regional Directorfor. the Seventh Region, acting in "this matter as agent for the Na-tional Labor Relations Board and subject to Article III, Section 9,of said Rules and Regulations,among all hourly and piece workproduction employees,molders,core makers,and machinists of theCompany, who were employed during the pay-roll period immedi-ately preceding the date of this Direction,including employees whodid not work during such pay-roll period because they were ill oron vacation or in the active military service or training of the UnitedStates, or'temporarily laid off, but excluding office and clerical help,foremen, assistant foremen, supervisory officials, and watchmen, and'those who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by International Union,United AutomobileWorkers of America, affiliated with the Con-gress of Industrial Organizations, for the purposes of collective'bargaining.